                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

LEONARD CHOCHOLEK, an
individual,

                 Plaintiff,

vs.                                                 CASE NO.: 2:21-cv-00586-JLB-MRM

WESTERN FLORIDA LIGHTING,
INC., a Florida profit corporation, and
TIMOTHY GREENE, an individual,

                 Defendants.


         RULE 7.1 AND LOCAL RULE 3.03 DISCLOSURE STATEMENT

Filed by: 1 Plaintiff, Leonard Chocholek, by and through undersigned counsel.


Each person—including each lawyer, association, firm, partnership, corporation,
limited liability company, subsidiary, conglomerate, affiliate, member, and other
identifiable and related legal entity—that has or might have an interest in the
outcome:

         Leonard Chocholek, Bradley P. Rothman, Esq., Weldon & Rothman, PL, Western
         Florida Lighting, Inc., and Timothy Greene.

Each entity with publicly traded shares or debt potentially affected by the outcome:

         None.

Each additional entity likely to actively participate, including in a bankruptcy
proceeding the debtor and each member of the creditor’s committee:

         None.



1
    When filing via CM/ECF, use the “Certificate of interested persons and corporate disclosure
    statement” event under Civil Events-Other Filings-Other Documents.
Each person arguably eligible for restitution:

      None.

If filed by a nongovernmental corporate party, then identify any parent corporation
and any publicly held corporation owning 10% or more of its stock or state there is
no such corporation:

      None.

I certify that, except as disclosed, I am unaware of an actual or potential conflict of
interest affecting the district judge or the magistrate judge in this action, and I will
immediately notify the judge in writing within fourteen days after I know of a
conflict.

                                        s/ Bradley P. Rothman
                                        Bradley P. Rothman, Esq.
                                        Florida Bar No. 0677345
                                        brothman@weldonrothman.com
                                        WELDON & ROTHMAN, PL
                                        2548 Northbrooke Plaza Drive
                                        Naples, Florida 34119
                                        Tel: (239) 262-2141
                                        Fax: (239) 262-2342
                                        Counsel for Plaintiff

August 10, 2021




                                           2
